                   Case 19-10165-BLS         Doc 510       Filed 09/21/20        Page 1 of 17




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
         CONSOLIDATED INFRASTRUCTURE :
         GROUP, INC.,1                                         : Case No. 19-10165 (BLS)
                                                               :
                           Debtor.                             :
                                                               : Obj. Deadline: Oct. 13, 2020 at 4:00 p.m. (ET)
---------------------------------------------------------------x

         NINETEENTH MONTHLY APPLICATION OF RICHARDS, LAYTON &
        FINGER, P.A. FOR ALLOWANCE OF COMPENSATION FOR SERVICES
            RENDERED AND FOR REIMBURSEMENT OF EXPENSES AS
             COUNSEL TO THE DEBTOR AND DEBTOR IN POSSESSION
        FOR THE PERIOD FROM AUGUST 1, 2020 THROUGH AUGUST 31, 2020


Name of Applicant:                                           Richards, Layton & Finger, P.A.

Authorized to Provide Professional Services to:              the above-captioned debtor and debtor in
                                                             possession

Date of Retention:                                           February 25, 2019 nunc pro tunc to
                                                             January 30, 2019

Period for which compensation
and reimbursement are sought:                                August 1, 2020 through August 31, 2020

Amount of Compensation sought as actual,
reasonable, and necessary:                                   $5,533.20 (80% of $6,916.50)

Amount of Expense Reimbursement sought
as actual, reasonable, and necessary:                        $13.10

This is a(n): X monthly            ___ interim                final application




1
        The last four digits of the Debtor’s federal tax identification number are (6870). The mailing address for
the Debtor is 11620 Arbor Street, Omaha, Nebraska 68144.



RLF1 24019742v.1
                   Case 19-10165-BLS     Doc 510        Filed 09/21/20   Page 2 of 17




Prior Applications Filed:

   Date filed                Period Covered             Docket No.       Fees           Expenses
March 22, 2019           Jan. 30 – Feb. 28, 2019           127       $159,649.00        $6,549.60
 April 23, 2019             March 1 – 31, 2019             150        $71,445.50         $933.24
 May 29, 2019               April 1 – 30, 2019             202        $55,144.50         $370.69
  July 1, 2019               May 1 – 31, 2019              246       $177,973.00        $3,659.34
 July 30, 2019               June 1 – 30, 2019             261        $80,251.50        $1,894.74
August 30, 2019              July 1 – 31, 2019             267         $7,919.00          $93.05
 Sept. 24, 2019          Aug. 1 – Aug. 31, 2019            286        $6,225.50          $24.85
 Oct. 31, 2019           Sept. 1 – Sept. 30, 2019          311        $15,590.50          $40.45
 Nov. 26, 2019            Oct. 1 – Oct. 31, 2019           337        $19,736.00         $321.86
 Dec. 26, 2019           Nov. 1 – Nov. 30, 2019            361         $7,228.50         $179.85
 Jan. 30, 2020           Dec. 1 – Dec. 31, 2019            379        $5,588.00          $97.05
 Feb. 26, 2020             Jan. 1 – Jan 31, 2020           390         $6,783.00          $64.26
March 25, 2020            Feb. 1 – Feb. 29, 2020           405        $14,639.00         $509.82
 April 20, 2020         March 1 – March 31, 2020           417        $15,294.00          $53.40
 May 22, 2020            April 1 – April 30, 2020          437        $17,622.00          $26.80
 June 24, 2020           May 1 – May 31, 2020              463        $24,994.00          $3.60
 July 27, 2020           June 1 – June 30, 2020            473         $6,782.50          $0.60
August 20, 2020           July 1 – July 31, 2020           485         $6,327.00          $11.50




                                                    2
RLF1 24019742v.1
                   Case 19-10165-BLS     Doc 510      Filed 09/21/20     Page 3 of 17




                           COMPENSATION BY PROFESSIONAL2
                         AUGUST 1, 2020 THROUGH AUGUST 31, 2020

    Name of Professional     Position, year assumed          Hourly       Total        Total
        Individual           position, prior relevant     Billing Rate    Hours     Compensation
                               experience, year of         (including     Billed
                               obtaining relevant           changes)
                               license to practice
Paul N. Heath                Joined firm as associate         $875          0.6             $525.00
                             in 1999. Director in
                             2007. Member of DE
                             Bar since 1998.
Brett M. Haywood             Joined firm as associate         $575          4.5           $2,587.50
                             in 2015. Member of MA
                             Bar since 2014. Member
                             of DE Bar since 2015.
Megan E. Kenney              Joined firm as associate         $485          1.9             $921.50
                             in 2017. Member of DE
                             Bar since 2017.
Sarah E. Silveira            Joined firm as associate         $445          2.5           $1,112.50
                             in 2018. Member of DE
                             Bar since 2018.
Ann Jerominski               Paralegal since 1995.            $295          5.5           $1,622.50
                             Joined firm in 2000.
Barbara J. Witters           Paralegal since 2000.            $295          0.5             $147.50
                             Joined firm in 2000.
TOTAL                                                                      15.5           $6,916.50

                                                        Grand Total                    $6,916.50
                                                        Attorney Compensation          $5,146.50
                                                        Total Attorney Hours           9.5
                                                        Blended Rate                   $541.74




2
       Unless otherwise noted, professionals are members of RL&F’s Bankruptcy & Corporate Restructuring
Department.
                                                  3
RLF1 24019742v.1
                   Case 19-10165-BLS    Doc 510   Filed 09/21/20   Page 4 of 17




                         COMPENSATION BY PROJECT CATEGORY
                         AUGUST 1, 2020 THROUGH AUGUST 31, 2020


                     Project Category                   Total Hours         Total Fees
 Case Administration (A)                                              0.6          $261.00
 Creditor Inquiries (B)                                               0.0            $0.00
 Meetings (C)                                                         0.0            $0.00
 Executory Contracts/Unexpired Leases (D)                             0.0            $0.00
 Automatic Stay/Adequate Protection (E)                               0.0            $0.00
 Plan of Re-Organization/Disclosure Statement (F)                     7.9         $4,115.50
 Use, Sale, Lease of Assets (G)                                       0.0            $0.00
 Cash Collateral/DIP Financing (H)                                    0.0            $0.00
 Claims Administration (I)                                            0.2          $115.00
 Court Hearings (J)                                                   1.6          $548.00
 General Corporate/Real Estate (K)                                    0.0            $0.00
 Schedules/SOFA/U.S. Trustee Reports (L)                              1.0          $371.00
 Employee Issues (M)                                                  0.0            $0.00
 Environmental (N)                                                    0.0            $0.00
 Tax Issues (O)                                                       0.0            $0.00
 Litigation/Adversary Proceedings (P)                                 0.9          $323.50
 RL&F Retention (Q-1)                                                 0.0            $0.00
 Retention of Others (Q-2)                                            0.0            $0.00
 RL&F Fee Applications (R-1)                                          2.3          $849.50
 Fee Applications of Others (R-2)                                     1.0          $333.00
 Vendor/Supplies (S)                                                  0.0            $0.00
 Non-Working Travel (T)                                               0.0            $0.00
 Utilities (U)                                                        0.0            $0.00
 Insurance (V)                                                        0.0            $0.00
 TOTAL                                                             15.5           $6,916.50




                                              4
RLF1 24019742v.1
                   Case 19-10165-BLS   Doc 510     Filed 09/21/20   Page 5 of 17




                                   EXPENSE SUMMARY
                         AUGUST 1, 2020 THROUGH AUGUST 31, 2020


       Expense Category                    Service Provider               Total Expenses
                                            (if applicable)

 Conference Calling                                                                   $0.00
 Long Distance Telephone                                                              $0.00
 In-House Reproduction            Duplicating: 0 @ $.10/pg.                         $12.70
 (Duplication/Printing)           Printing: 127 @ $.10/pg.
 Outside Reproduction                                                                 $0.00
 Legal Research                                                                       $0.00
 Filing/Court Fees                                                                    $0.00
 Court Reporting                                                                      $0.00
 Travel Expenses                                                                      $0.00
 Outside Courier & Expense                                                            $0.00
 Carriers
 Postage                                                                              $0.00
 Binding                                                                              $0.00
 Business Meals                                                                       $0.00
 Document Retrieval               PACER                                               $0.40
 Record Retrieval                                                                     $0.00
 Professional Services                                                                $0.00
 Overtime                                                                             $0.00
 Room Rental                                                                          $0.00
 Equipment Rental                                                                     $0.00
 Stationery Supplies                                                                  $0.00
 RL&F Service Corp                                                                    $0.00
 TOTAL                                                                              $13.10




                                               5
RLF1 24019742v.1
                   Case 19-10165-BLS         Doc 510       Filed 09/21/20        Page 6 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
         CONSOLIDATED INFRASTRUCTURE :
         GROUP, INC.,1                                         : Case No. 19-10165 (BLS)
                                                               :
                           Debtor.                             :
                                                               : Obj. Deadline: Oct. 13, 2020 at 4:00 p.m. (ET)
---------------------------------------------------------------x

         NINETEENTH MONTHLY APPLICATION OF RICHARDS, LAYTON &
        FINGER, P.A. FOR ALLOWANCE OF COMPENSATION FOR SERVICES
            RENDERED AND FOR REIMBURSEMENT OF EXPENSES AS
             COUNSEL TO THE DEBTOR AND DEBTOR IN POSSESSION
        FOR THE PERIOD FROM AUGUST 1, 2020 THROUGH AUGUST 31, 2020

                    Pursuant to Sections 330 and 331 of Title 11 of the United States Code, §§ 101-

1532 (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of

the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals, entered February 25, 2019 [Docket No. 85] (the “Interim Compensation Order”),

Richards, Layton & Finger, P.A. (“RL&F”) hereby files this Nineteenth Monthly Application of

Richards, Layton & Finger, P.A. for Allowance of Compensation for Services Rendered and for

Reimbursement of Expenses as Counsel to the Debtor and Debtor in Possession for the Period

from August 1, 2020 through August 31, 2020 (the “Application”). By the Application, RL&F

seeks a monthly allowance pursuant to the Interim Compensation Order with respect to the sums

of $6,916.50 (80% of which equals $5,533.20) as compensation and $13.10 for reimbursement of

actual and necessary expenses, for a total of $6,929.60 for the period August 1, 2020 through and
1
        The last four digits of the Debtor’s federal tax identification number are (6870). The mailing address for
the Debtor is 11620 Arbor Street, Omaha, Nebraska 68144.



RLF1 24019742v.1
                   Case 19-10165-BLS       Doc 510      Filed 09/21/20   Page 7 of 17




including August 31, 2020 (the “Compensation Period”). In support of this Application, RL&F

respectfully represents as follows:

                                              Background

         1.         On January 30, 2019 (the “Petition Date”), Consolidated Infrastructure Group,

Inc., as debtor and debtor in possession in the above-captioned chapter 11 case (the “Debtor”)

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code.

         2.         RL&F was retained effective as of the Petition Date by this Court’s Order, dated

February 25, 2019 [Docket No. 83] (the “Retention Order”). The Retention Order authorized

RL&F to be compensated on an hourly basis and to be reimbursed for actual and necessary out-

of-pocket expenses.

                                  Compensation Paid and Its Source

         3.         All services for which compensation is requested by RL&F were performed for or

on behalf of the Debtor.

         4.         Except to the extent of the retainer paid to RL&F as described in the application

seeking approval of RL&F’s employment by the Debtor during the period covered by this

Application, RL&F has received no payment and no promises for payment from any source for

services rendered or to be rendered in any capacity whatsoever in connection with the matters

covered by this Application. There is no agreement or understanding between RL&F and any

other person other than the directors of RL&F for the sharing of compensation to be received for

services rendered in these cases.




                                                    2
RLF1 24019742v.1
                   Case 19-10165-BLS       Doc 510     Filed 09/21/20   Page 8 of 17




                                            Fee Statements

         5.         The fee statement for the Compensation Period is attached hereto as Exhibit A.

This statement contains daily time logs describing the time spent by each attorney and

paraprofessional for this period. To the best of RL&F’s knowledge, this Application complies

with Sections 330 and 331 of the Bankruptcy Code, the applicable Bankruptcy Rules, the

Guidelines adopted by the Office of the United States Trustee, Del. Bankr. L.R. 2016-2, and the

Interim Compensation Order.

                                    Actual and Necessary Expenses

         6.         A summary of actual and necessary expenses and daily logs of expenses incurred

by RL&F during the Compensation Period is attached hereto as Exhibit B. RL&F charges all of

its bankruptcy clients $0.10 per page for photocopying expenses and $0.10 per page for printing

jobs.

         7.         Regarding providers of on-line legal research (e.g., LEXIS and WESTLAW),

RL&F charges all of its clients the standard usage rates these providers charge, which, due to

contractual flat fees, may not always equal RL&F’s actual cost. RL&F currently is under

contract to pay these providers a flat fee every month. Charging its clients the on-line providers’

standard usage rates allows RL&F to cover adequately the monthly flat fees it must pay to these

types of providers.

         8.         RL&F believes the foregoing rates are the market rates that the majority of law

firms charges clients for such services. In addition, RL&F believes that such charges are in

accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s

Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other

charges.

                                                   3
RLF1 24019742v.1
                   Case 19-10165-BLS      Doc 510      Filed 09/21/20   Page 9 of 17




                                    Summary of Services Rendered

         9.         The attorneys of RL&F who have rendered professional services in these cases

are as follows: Paul N. Heath, Brett M. Haywood, Megan E. Kenney and Sarah E. Silveira. The

paraprofessionals of RL&F who have provided service to these attorneys in these cases are as

follows: Ann Jerominski and Barbara J. Witters.

         10.        RL&F, by and through the above-named persons, has prepared and/or assisted in

the preparation of various applications and orders submitted to the United States Bankruptcy

Court for the District of Delaware (the “Court”) for consideration, advised the Debtor on a

regular basis with respect to various matters in connection with these cases, and has performed

all necessary professional services which are described and narrated in detail hereinafter.

                                    Summary of Services By Project

         11.        The services rendered by RL&F during the Compensation Period can be grouped

into the categories set forth below. These categories are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A. The

attorneys and paraprofessionals who rendered services relating to each category are identified,

along with the number of hours for each individual and the total compensation sought for each

category, in Exhibit A attached hereto.

         A.         Case Administration/Miscellaneous Matters

                    Fees: $261.00        Total Hours: 0.6

                    This category includes all matters related to filing documents with the Court,

service thereof, maintenance of calendars, communications with the U.S. Trustee, review of

work in process reports, review of notices of appearance and maintaining service lists.



                                                   4
RLF1 24019742v.1
               Case 19-10165-BLS           Doc 510       Filed 09/21/20   Page 10 of 17




          B.       Creditor Inquiries

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all matters related to responding to creditor inquiries.

          C.       Meetings

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all matters related to preparing for and attending meetings

with Debtor, the Official Committee of Unsecured Creditors, the Official Committee of

Unsecured Tort Claimant Creditors, individual creditors, the U.S. Trustee, co-counsel and the

Debtor’ other professionals.

          D.       Executory Contracts/Unexpired Leases

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all matters related to contract and lease analysis and

matters related to assumption, assignment or rejection of executory contracts and unexpired

leases.

          E.       Automatic Stay/Adequate Protection

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all matters related to and including all motions to modify

the automatic stay, issues related to the effect of the automatic stay or pending matters, and all

other types of actions where adequate protection is the central issue.




                                                     5
RLF1 24019742v.1
               Case 19-10165-BLS           Doc 510       Filed 09/21/20   Page 11 of 17




         F.        Plan of Reorganization/Disclosure Statement

                   Fees: $4,115.50       Total Hours: 7.9

                   This category includes all matters related to review, formulation, negotiation,

preparation and promulgation of plans of reorganization, disclosure statements, and related

corporate documentation and research relating thereto.

         G.        Use, Sale, Lease of Assets

                   Fees: $0.00           Total Hours: 0.0

                   This category includes all matters relating to acquisitions, dispositions and other

postpetition uses of property of the estate.

         H         Cash Collateral/DIP Financing

                   Fees: $0.00           Total Hours: 0.0

                   This category includes all matters relating to negotiation and documentation of

the allocation agreement and related issues.

         I.        Claims Administration

                   Fees: $115.00         Total Hours: 0.2

                   This category includes all matters related to and including claims administration

matters and bar date matters, including claims objections and related contested matters.

         J.        Court Hearings

                   Fees: $548.00         Total Hours: 1.6

                   This category includes all matters related to preparation for and attendance at

court hearings.




                                                     6
RLF1 24019742v.1
               Case 19-10165-BLS          Doc 510       Filed 09/21/20   Page 12 of 17




         K.        General Corporate/Real Estate

                   Fees: $0.00           Total Hours: 0.0

                   This category includes all matters relating to transactional, corporate governance

and related matters involving the Debtor’ business operations that are not part of a plan of

reorganization or disclosure statement.

         L.        Schedules/SOFA/U.S. Trustee Reports

                   Fees: $371.00         Total Hours: 1.0

                   This category includes preparation of schedules and amendments, statements of

financial affairs and amendments, operating reports and other reports required by the U.S.

Trustee or the Bankruptcy Court.

         M.        Employee Issues

                   Fees: $0.00           Total Hours: 0.0

                   This category includes all matters related to employee wages, benefits, collective

bargaining issues, other employee relations matters, ERISA, and retirement benefits.

         N.        Environmental

                   Fees: $0.00           Total Hours: 0.0

                   This category includes all environmental matters, other than environmental

aspects of the plan of reorganization.

         O.        Tax Issues

                   Fees: $0.00           Total Hours: 0.0

                   This category includes all federal and state income, property, employment, excise

and other tax matters, other than the tax aspects of the plan of reorganization.



                                                    7
RLF1 24019742v.1
                Case 19-10165-BLS         Doc 510       Filed 09/21/20    Page 13 of 17




         P.        Litigation/Adversary Proceedings

                   Fees: $323.50         Total Hours: 0.9

                   This category includes all matters related to litigation and adversary proceedings.

         Q-1.      RL&F Retention

                   Fees: $0.00           Total Hours: 0.0

                   This category includes all matters related to preparing applications to retain

RL&F and supplements thereto.

         Q-2.      Retention of Others

                   Fees: $0.00           Total Hours: 0.0

                   This category includes time spent reviewing applications for retention of other

professionals, objecting to the retention of other professionals and assisting other professionals

with preparing and filing retention applications.

         R-1.      RL&F Fee Applications

                   Fees: $849.50          Total Hours: 2.3

                   This category includes all time spent preparing, reviewing, filing and circulating

monthly invoices and fee applications for RL&F.

         R-2.      Fee Applications of Others

                   Fees: $333.00         Total Hours: 1.0

                   This category includes time spent reviewing invoices or applications of other

professionals, objecting to fees of other professionals and assisting other professionals with filing

and circulating monthly invoices and applications.




                                                    8
RLF1 24019742v.1
               Case 19-10165-BLS           Doc 510        Filed 09/21/20    Page 14 of 17




         S.        Vendor/Suppliers

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all matters related to vendors and suppliers, including

reclamation issues.

         T.        Non-Working Travel

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all travel time not otherwise chargeable.

         U.        Utilities

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all matters related to utility issues.

         V.        Insurance

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all matters related to insurance policies or coverage.

                                          Valuation of Services

         12.       Attorneys and paraprofessionals of RL&F have expended a total of 15.5 hours in

connection with this matter during the Compensation Period, as follows:

                   ATTORNEYS                               HOURS           HOURLY RATE
                   Paul N. Heath                           0.6             $875
                   Brett M. Haywood                        4.5             $575
                   Megan E. Kenney                         1.9             $485
                   Sarah E. Silveira                       2.5             $445

                   PARAPROFESSIONALS                       HOURS           HOURLY RATE
                   Ann Jerominski                          5.5             $295
                   Barbara J. Witters                      0.5             $295




                                                      9
RLF1 24019742v.1
               Case 19-10165-BLS       Doc 510       Filed 09/21/20   Page 15 of 17




The nature of the work performed by these persons is fully set forth in Exhibit A attached

hereto. These are RL&F’s normal hourly rates for work of this character. The reasonable value

of the services rendered by RL&F to the Debtor during the Compensation Period is $6,916.50.

         13.       In accordance with the factors enumerated in Section 330 of the Bankruptcy

Code, it is respectfully submitted that the amount requested by RL&F is fair and reasonable

given (a) the complexity of these cases, (b) the time expended, (c) the nature and extent of the

services rendered, (d) the value of such services, and (e) the costs of comparable services other

than in a case under this title. Moreover, RL&F has reviewed the requirements of Del. Bankr.

L.R. 2016-2 and believes that this Application complies with that Rule.




                                                10
RLF1 24019742v.1
               Case 19-10165-BLS       Doc 510       Filed 09/21/20   Page 16 of 17




                   WHEREFORE, RL&F respectfully requests that the Court authorize that for the

Compensation Period, an allowance be made to RL&F pursuant to the terms of the Interim

Compensation Order, with respect to the sum of $6,916.50 as compensation for necessary

professional services rendered (80% of which equals $5,533.20), and the sum of $13.10 as 100%

reimbursement of actual necessary costs and expenses, for a total of $6,929.60 and that such

sums be authorized for payment and for such other and further relief as this Court may deem just

and proper.

Dated: September 21, 2020                     RICHARDS, LAYTON & FINGER, P.A.
       Wilmington, Delaware
                                               /s/ Megan E. Kenney
                                               Paul N. Heath (No. 3704)
                                               Zachary I. Shapiro (No. 5103)
                                               Brett M. Haywood (No. 6166)
                                               Megan E. Kenney (No. 6426)
                                               One Rodney Square
                                               920 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 651-7700
                                               Facsimile: (302) 651-7701
                                               Email: heath@rlf.com
                                                      shapiro@rlf.com
                                                      haywood@rlf.com
                                                      kenney@rlf.com

                                               Counsel to the Debtor and Debtor in Possession




                                                11
RLF1 24019742v.1
               Case 19-10165-BLS          Doc 510     Filed 09/21/20    Page 17 of 17




          CERTIFICATION OF COMPLIANCE WITH DEL. BANKR. L.R. 2016-2

                   I, Megan E. Kenney, on this 21st day of September, 2020, certify as follows:

                   a)     I am an associate with the applicant firm, Richards, Layton & Finger,

P.A., (“RL&F”) and have been admitted to appear before this Court.

                   b)     I have personally performed many of the legal services rendered by

RL&F, as co-counsel to the Debtor, and am thoroughly familiar with the other work performed

on behalf of the Debtor by the lawyers and other professionals of RL&F.

                   c)     I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. L.R. 2016-2, and submit that the Application substantially complies with

such rule.

                                                        /s/ Megan E. Kenney
                                                        Megan E. Kenney (No. 6426)




RLF1 24019742v.1
